  EXHIBIT 10.10

 

 

 

 

 

[rton_ex1010img27.jpg]



  

 



 

 

 

[rton_ex1010img28.jpg]



  

 



 

 

[rton_ex1010img29.jpg]

 



  

 



 

 

[rton_ex1010img30.jpg]

 



  

 



 

 

[rton_ex1010img31.jpg]

 



  

 



 

 

[rton_ex1010img32.jpg]

 



  

 



 

 

[rton_ex1010img33.jpg]

 



  

 



 

 

[rton_ex1010img34.jpg]

 



  

 



 

 

[rton_ex1010img35.jpg]

 



  

 



 

 

[rton_ex1010img36.jpg]

 



  

 



 

 

 

[rton_ex1010img37.jpg]



  

 



 

 

 

[rton_ex1010img38.jpg]



  

 



 

 

 

[rton_ex1010img39.jpg]



  

 



 

 

 

[rton_ex1010img40.jpg]



  

 



 

 

[rton_ex1010img41.jpg]

 



  

 



 

 

 

[rton_ex1010img42.jpg]



  

 



 

 

[rton_ex1010img43.jpg]

 



  

 



 

 

[rton_ex1010img44.jpg]

 



  

 



 

 

 

[rton_ex1010img45.jpg]



  

 



 

 

[rton_ex1010img46.jpg]

 



  

 



 

 

[rton_ex1010img47.jpg]

 



  

 



 

 

[rton_ex1010img48.jpg]

 



  

 



 

 

[rton_ex1010img49.jpg]

 



  

 



 

 

[rton_ex1010img50.jpg]

 



  

 



 

 

[rton_ex1010img51.jpg]

 



  

 



 

 

[rton_ex1010img52.jpg]

 



  



 